United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
)
)
)
and
)
)
U.S. POSTAL SERVICE, POST OFFICE,
)
St. Louis, MO, Employer
)
__________________________________________ )
J.H., Appellant

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 09-2304
Issued: May 20, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On September 16, 2009 appellant filed a timely appeal from the June 24, 2009 decision
of the Office of Workers’ Compensation Programs adjudicating his schedule award claim and
the August 12, 2009 decision denying his request for reconsideration. Pursuant to 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of the claim.
ISSUES
The issues are: (1) whether appellant has more than 15 percent impairment to his left
upper extremity; and (2) whether the Office abused its discretion in denying his request for
reconsideration.1
FACTUAL HISTORY
On January 2, 2006 appellant, then a 53-year-old expeditor/clerk, filed a claim for a
traumatic injury to his left shoulder after feeling pain when he loaded trays of mail into a bulk
1

Appellant is not appealing a March 12, 2009 wage-earning capacity decision.

mail container. On April 11, 2006 the Office accepted a left rotator cuff tear, left bicipital
tenosynovitis and impingement syndrome as causally related to the January 2, 2006 employment
incident. On September 1, 2006 appellant underwent left shoulder arthroscopic surgery,
including subacromial decompression and a “mini open” rotator cuff repair performed by
Dr. Charles Mannis, an attending Board-certified orthopedic surgeon. Appellant subsequently
filed a claim for a schedule award.
On September 27, 2007 Dr. Mannis opined, based on his examinations and treatment of
appellant, that he had 20 percent impairment to his left arm due to his accepted rotator cuff tear.
He did not explain how he calculated the impairment.
On October 22, 2007 Dr. David H. Garelick, a Board-certified orthopedic surgeon and an
Office medical adviser, reviewed the case file and calculated six percent left arm impairment for
decreased range of motion.2
The Office found a conflict in medical opinion between Dr. Mannis and Dr. Garelick as
to appellant’s left arm impairment. It referred him, together with the case file, statement of
accepted facts and a list of questions, to Dr. David W. Strege, a Board-certified orthopedic
surgeon, for an independent medical examination and evaluation of his left arm impairment.
On February 26, 2008 Dr. Strege reviewed the medical history and provided findings on
physical examination. He found that appellant had not reached maximum medical improvement.
On October 15 and December 12, 2008 Dr. Mannis provided findings on physical
examination. Left shoulder range of motion measurements included forward elevation to 150
degrees, backward elevation to 30 degrees, extension to 30 degrees, abduction to 135 degrees,
adduction to 30 degrees, internal rotation to 45 degrees and external rotation to 75 degrees.
Appellant described his shoulder pain as 5 out of a maximum 10. There was no sensory loss.
Appellant’s weakness or atrophy of the left upper extremity was 4/5. The weakness was not
localized to any specific muscle group. There were no other types of left upper extremity
impairment. Dr. Mannis opined that appellant had 25 to 30 percent left upper extremity
impairment. He did not explain how he calculated the impairment.
On January 12, 2009 Dr. Garelick calculated appellant’s left upper extremity impairment
rating using the reports of both Dr. Mannis and Dr. Strege. He averaged the range of motion
measurements they provided and calculated 15 percent left upper extremity impairment.

2

See Federal (FECA) Procedural Manual, Part 2 -- Claims, Schedule Award and Permanent Disability Claims,
Chapter 2.808.6(d) (August 2002) (after obtaining all necessary medical evidence, the file should be routed to an
Office medical adviser for an opinion concerning the nature and percentage of impairment in accordance with the
A.M.A., Guides, with the medical adviser providing rationale for the percentage of impairment specified, especially
when there is more than one evaluation of the impairment present).

2

By decision dated February 19, 2009, the Office granted appellant a schedule award
based on 15 percent left upper extremity impairment for 46.8 weeks, from October 15, 2008 to
September 7, 2009.3
On May 18, 2009 an Office hearing representative set aside the February 19, 2009
decision and remanded the case for further development of the medical evidence and a de novo
decision. She found that Dr. Garelick had improperly averaged the range of motion
measurements provided by Dr. Mannis and Dr. Strege. Additionally, the measurements of
Dr. Strege were made at a time when appellant had not reached maximum medical improvement.
On May 25, 2009 Dr. Garelick found that appellant had seven percent left upper
extremity impairment based on the 6th edition of the A.M.A., Guides.
By decision dated June 24, 2009, the Office found that appellant had no more than 15
percent left upper extremity impairment.
Appellant requested reconsideration. He submitted the October 15, 2008 report of
Dr. Mannis previously considered by the Office. On August 12, 2009 the Office denied
appellant’s reconsideration request on the grounds that the evidence submitted was not sufficient
to warrant further merit review.
LEGAL PRECEDENT -- ISSUE 1
The schedule award provision of the Federal Employees’ Compensation Act4 and its
implementing regulations5 set forth the number of weeks of compensation payable to employees
sustaining permanent impairment from loss, or loss of use, of scheduled members or functions of
the body. However, the Act does not specify the manner in which the percentage of loss shall be
determined. For consistent results and to ensure equal justice under the law to all claimants,
good administrative practice necessitates the use of a single set of tables so that there may be
uniform standards applicable to all claimants. The A.M.A., Guides 6th edition has been adopted
by the Office as the appropriate standard for evaluating schedule losses.6
Section 8123(a) of the Act provides that, “if there is disagreement between the physician
making the examination for the United States and the physician of the employee, the Secretary
[of Labor] shall appoint a third physician who shall make an examination.”7 Where a case is
referred to an impartial medical specialist for the purpose of resolving a conflict, the opinion of
3

The Act provides for 312 weeks of compensation for 100 percent loss or loss of use of the upper extremity.
5 U.S.C. § 8107(c)(10). Multiplying 312 weeks by 15 percent equals 46.8 weeks of compensation.
4

5 U.S.C. § 8107.

5

See 20 C.F.R. § 10.404; see also FECA Bulletin No. 9-03, issued March 15, 2009 (effective May 1, 2009 the
Office began using the providing for use of the 6th edition of the A.M.A., Guides (6th ed. 2008).
6

Id.

7

5 U.S.C. § 8123(a); see also Raymond A. Fondots, 53 ECAB 637 (2002); Rita Lusignan (Henry Lusignan), 45
ECAB 207 (1993).

3

such specialist, if sufficiently well rationalized and based on a proper factual and medical
background, must be given special weight.8
ANALYSIS -- ISSUE 1
The Board finds that this case is not in posture for a decision.
Due to the conflict in medical opinion between Dr. Mannis and Dr. Garelick as to
appellant’s left upper extremity impairment, the Office properly referred appellant to Dr. Strege
for an impartial medical evaluation. On February 26, 2008 Dr. Strege reviewed the medical
history and provided findings on physical examination. He found that appellant had not reached
maximum medical improvement. The period covered by a schedule award commences on the
date that the employee reaches maximum medical improvement from the residuals of the
accepted employment injury.9 Maximum medical improvement arises at the point at which the
injury has stabilized and will not improve further. This determination is factual in nature and
depends primarily on the medical evidence.10 Because Dr. Strege found that appellant had not
reached maximum medical improvement, he could not determine appellant’s permanent
impairment of his left upper extremity at that time.
Dr. Garelick reviewed the medical evidence following appellant’s examination by
Dr. Strege. He calculated appellant’s left upper extremity impairment at 15 percent, using the
reports of Dr. Mannis and Dr. Strege. The Office did not follow its procedures in referring the
case to Dr. Garelick. Office procedures state, “No report which addresses a conflict should be
reviewed by [an Office medical adviser] who was involved in creating the conflict since bias
might be inferred from this action. Arrangements must be made to have another [Office medical
adviser] or a physician acting as a consultant to the Office review the file.”11 Following the
May 18, 2009 decision vacating the February 19, 2009 schedule award decision, the case was
again improperly referred to Dr. Garelick. The Board finds that this case must be remanded for
referral of the case to a new Office medical adviser, or a physician acting as a consultant to the
Office, to review the medical evidence, determine whether appellant has reached maximum
medical improvement and if so calculate appellant’s left upper extremity impairment.
In light of the Board’s resolution of the first issue, the second issue is moot.
CONCLUSION
The Board finds that this case is not in posture for a decision. On remand, the Office
should refer the case file for review by a new Office medical adviser or an Office medical

8

See Roger Dingess, 47 ECAB 123 (1995); Glenn C. Chasteen, 42 ECAB 493 (1991).

9

See Mark A Holloway, 55 ECAB 321 (2004).

10

Peter C. Belkind, 56 ECAB 580 (2005).

11

See Federal (FECA) Procedure Manual, Part 3 -- Medical, Medical Examinations, Chapter 3.500.5(c)
(March 2005).

4

consultant. After such further development as the Office deems necessary, it should issue an
appropriate decision on appellant’s left upper extremity impairment.
ORDER
IT IS HEREBY ORDERED THAT the decisions of the Office of Workers’
Compensation Programs dated August 12 and June 24, 2009 are set aside and the case is
remanded for further action consistent with this decision.
Issued: May 20, 2010
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

